Exhibit 10.1

TRANSITION AGREEMENT

This TRANSITION AGREEMENT (this “Agreement”) by and between Julie J. Robertson
(“Executive”), Noble Corporation plc, a public limited company formed under the
laws of England and Wales (“Parent”), and Noble Drilling Services Inc., a
Delaware corporation (the “Company” and, together with Parent, the “Employer
Parties”), is entered into on February 19, 2020. Executive, Parent, and the
Company are sometimes collectively referred to as the “Parties.”

WHEREAS, Executive is currently Chairman of the Board of Directors of Parent
(the “Board” or “Board”) and President and Chief Executive Officer of Parent
(“Current Position”);

WHEREAS, Executive, Parent and the Company mutually desire to establish and
agree on the duties and responsibilities of Executive’s continued services with
respect to the Employer Parties and their affiliates in order to strengthen and
realign the Employer Parties’ management team; and

WHEREAS, Executive, Parent and the Company mutually desire that Executive’s
Current Position be transitioned to “Executive Chairman” of the Board as such
term is defined below, and that in such role Executive will oversee certain
activities of the Company and will assist and mentor the new President and Chief
Executive Officer of Parent to be appointed by the Board to succeed Executive
(the “Follow-On CEO”) in transitioning to such positions and roles with Parent.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, and in full compromise, release and settlement, accord and
satisfaction and discharge of all claims or causes of action, known or unknown,
the Parties agree as follows:

1. Definitions.

(a) Employment Agreement Incorporation. Capitalized terms that are not otherwise
defined in this Agreement shall have the meanings ascribed thereto in that
certain Restated Employment Agreement between Executive and the Company,
effective as of January 11, 2018 (the “Employment Agreement”).

(b) Executive’s “Nonqualified Termination” shall occur upon the earliest of her
(i) Separation from Service by reason of the Company’s or Parent’s termination
of her employment for Cause, or (ii) her Separation from Service by reason of
Executive’s voluntary termination of her employment for reasons other than
death, Disability or Good Reason.

2. Executive Chairman Transition.

(a) Effective as of the date of the Company’s 2020 Annual General Meeting of
Shareholders (the “Transition Date”), Executive shall resign as President and
Chief Executive Officer of Parent, but shall continue to serve in her role as
Chairman of the Board in the capacity of an executive of the Company (“Executive
Chairman”). Executive shall, therefore, remain an employee of the Employer
Parties and, during such time, shall be entitled to the consideration described
in Section 3 below. Executive agrees to take any and all further acts necessary
or requested by the Employer Parties to effectuate her resignation of such
positions.

(b) As Executive Chairman, Executive shall perform the duties customarily
related to such role on a full-time basis, including:

(i) assisting with preparation and conducting of Board meetings including by
developing meeting agenda, assisting with the development of Board reports and
meeting materials and conducting pre-Board meetings with the Employer Parties’
management team;



--------------------------------------------------------------------------------

(ii) serving as the interface between the Employer Parties’ management and the
Board;

(iii) mentoring and advising the Follow-On CEO in transitioning to the President
and Chief Executive Officer positions and roles with Parent;

(iv) engaging in succession planning and employee development including by
further developing and maintaining succession plans and overseeing and assisting
in employee development plans throughout the Employer Parties’ organization;

(v) engaging in matters involving the Employer Parties’ operations and employees
including by leading the enhanced environmental, social, and governance (ESG)
initiative, advising and assisting with matters involving administration,
technology, health, safety and environment (HSE) and ESG, advising the Employer
Parties’ management in strategy development and planning, overseeing the
continuing development of communication programs to include global employees and
all stakeholders and traveling to regional offices to assist with
employee-related matters;

(vi) actively engaging to establish, maintain and improve Parent and its
affiliates’ relationships with customers and service providers including by
resolving issues that may arise with clients and service providers;

(vii) serving as Parent’s representative at industry events and associations to
maintain Parent’s leadership in the drilling industry;

(viii) communicating with investors, analysts, lenders and other stakeholders,
as needed; and

(ix) performing other responsibilities and special projects as may be determined
and assigned by the Board or the Follow-On CEO;

provided, however, that Executive may (w) serve on industry-related, civic or
charitable boards or committees, (x) with the approval of the Board, serve on
for-profit corporate boards or committees, (y) deliver lectures, fulfill
speaking engagements or teach at educational institutions, and (z) manage
Executive’s personal investments, so long as such activities do not
significantly interfere with the performance of Executive’s duties hereunder
and, in the case of the activities described in clause (x) of this proviso, will
not, in the good faith judgment of the Board, constitute an actual or potential
conflict of interest with the business of the Employer Parties or any affiliated
company.

3. Compensation; Benefits and Related Matters.

(a) Retention Payment; Claw-Back; Initial Release. Contemporaneously with the
execution and delivery of this Agreement by the Parties hereto, Executive shall
deliver the executed release of claims (the “Initial Release”), attached as
Exhibit A, and the Company shall pay Executive an amount in cash totaling
$3,750,000 in a lump sum, less withholdings and deductions required by law or as
authorized by Executive; provided, however, Executive shall promptly repay such
cash amount to the Company if her Nonqualified Termination occurs on or after
the date hereof and prior to October 31, 2021 (the “Claw-Back Period”).

 

2



--------------------------------------------------------------------------------

(b) Age-Release Payment; Intermediate Release. With this Agreement, the Employer
Parties offer Executive a second agreement that includes a release of claims
under the Age Discrimination in Employment Act for additional consideration (the
“Intermediate Release”), attached as Exhibit B. As described in the Intermediate
Release, it is understood that Executive shall have had at least twenty-one
(21) days to consider the Intermediate Release and upon her signing of the
Intermediate Release, the Company shall pay Executive an amount in cash totaling
$100,000 in a lump sum, less withholdings and deductions required by law or as
authorized by Executive.

(c) Base Salary. For periods on and after the Transition Date, Executive shall
receive a monthly base salary of $41,667 ($500,000, if annualized) (“Base
Salary”). The Base Salary shall be payable in installments in accordance with
the general payroll practices of the Company in effect at the time such payment
is made, but in no event less frequently than monthly, or as otherwise mutually
agreed upon. Executive’s Base Salary shall be subject to such increases (but not
decreases) as may be determined from time to time by the Board in its sole
discretion and Executive’s Base Salary shall not be reduced after any such
increase.

(d) Annual Bonus. In respect of the 2020 fiscal year and thereafter, Executive
shall be entitled to participate in the Employer Parties’ annual bonus program
(currently referred to as the “Short-Term Incentive Program” or “STIP”) at a
target bonus level equal to 100% of Executive’s Base Salary (the “Annual Bonus
Program”), it being understood that, notwithstanding any provision herein or in
the STIP to the contrary, Executive’s Base Salary for the 2020 fiscal year
shall, for such purposes, be based on the aggregate amount of base salary paid
to Executive during such fiscal year. To the extent Executive earns an annual
bonus payment under the Annual Bonus Program (the “Annual Bonus”), such payment
shall be paid to Executive in cash no later than the end of the third month of
the year next following the year for which the Annual Bonus is awarded (the
“Award Year”), it being understood that if Executive’s Separation from Service
occurs prior to such payment date by reason of the Company’s or Parent’s
termination of her employment for Cause, no payment of the Annual Bonus (or any
portion thereof) shall be payable to Executive. For the avoidance of doubt,
Executive shall remain eligible for a prorated payment of the Annual Bonus for
the Award Year in which her Separation from Service occurs for any reason other
than the Company’s or Parent’s termination of her employment for Cause, which
prorated payment, in the event the Annual Bonus is earned, shall be based on the
number of days during the Award Year that preceded such Separation from Service.

(e) Long-Term Incentive Awards. For periods on and after the Transition Date,
Executive may receive additional awards under Parent’s long-term incentive
program (currently referred to as the “2015 Omnibus Incentive Plan”) at the
discretion of the Compensation Committee of the Board, it being understood that
any outstanding awards granted to Executive prior to such time under such
program shall remain in effect in accordance with their terms, and in
consideration for the benefits provided under this Agreement, Executive further
agrees to the partial cancellation of two-thirds (2/3rds) of the long-term
incentive awards granted to her under the 2015 Omnibus Incentive Plan on
February 14, 2020, which consisted of Performance-Based Restricted Stock Units
with a target value of $1,958,000 and Time-Based Restricted Stock Units with a
value of $1,602,000 (collectively, the “2020 Grant”), such that, immediately
following such partial cancellation, the 2020 Grant shall consist solely of
Performance-Based Restricted Stock Units with a target value of $652,667 and
Time-Based Restricted Stock Units with a value of $534,000 (it being understood
that the number of units or target units to be cancelled under such awards shall
be determined in the same manner, and using the same share value of Parent, that
was used to set the original number of units or target units thereunder).

 

3



--------------------------------------------------------------------------------

(f) Employee Benefits. For the avoidance of doubt, for periods on and after the
Transition Date, (i) Executive shall be eligible to participate in all savings
and retirement plans, programs and arrangements (both qualified and
nonqualified) applicable generally to Executive’s peer executives of the Company
and its affiliated companies, and (ii) Executive and/or Executive’s family, as
the case may be, shall be eligible to participate in and shall receive all
benefits under all welfare and fringe benefit plans, programs and arrangements
provided by the Company and its affiliated companies (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death, travel accident insurance and vacation plans, programs
and arrangements) to the extent applicable generally to Executive’s peer
executives of the Company and its affiliated companies.

(g) Attorneys’ Fees. The Company shall reimburse Executive for all of her
reasonable, documented legal fees and expenses associated with the negotiation
of this Agreement up to a maximum of $10,000 within thirty (30) days of the
Transition Date.

4. Covenants of Executive. Executive recognizes that the Employer Parties’
willingness to enter into this Agreement is based in material part on
Executive’s agreement to the provisions of this Section 4, and that Executive’s
breach of such provisions could materially damage Parent and its affiliates.

(a) Confidential Information. Parent’s and its affiliates’ trade secrets and
other confidential or proprietary information (“Confidential Information”) are
valuable, special and unique assets of Parent’s and/or its affiliates’ business,
and are the exclusive property of Parent or such affiliates. Executive shall
hold in strict confidence and shall not, directly or indirectly, disclose or
reveal to any person, or use for Executive’s own personal benefit or for the
benefit of anyone else, Confidential Information except (i) with Parent’s prior
written consent, (ii) as required by applicable law or legal process, or
(iii) to the extent such information has become publicly available. Pursuant to
the Defend Trade Secrets Act of 2016, Executive is advised that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (x) is made (A) in
confidence to a United States federal, state or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law or (y) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

(b) Cooperation. For one (1) year following Executive’s Separation from Service
(the “Cooperation Period”), Executive shall make herself reasonably available to
Parent or its affiliates (including their attorneys) to provide information and
assistance as reasonably requested by Parent or its affiliates (it being
understood that any such request shall take into consideration Executive’s other
personal and professional commitments). Such information and assistance may
include testifying (and preparing to testify) as a witness in any proceeding or
otherwise providing information or reasonable assistance to Parent or its
affiliates in connection with any investigation, claim or suit that relates to
matters within the knowledge or responsibility of Executive during her
employment (such matters being referred to herein as the “Subject Matters”).
Specifically, Executive agrees, during the Cooperation Period (i) to meet with
Parent’s or its affiliates’ representatives, their counsel or other designees at
reasonable times and places with respect to any matter within the scope of the
Subject Matters; (ii) to provide truthful testimony regarding the Subject
Matters; (iii) to provide Parent or any of its affiliates with immediate notice
of subpoena by any non-governmental adverse party (known to Executive to be
adverse to Parent or any of its affiliates or their interests) relating to the
Subject Matters; and (iv) to not voluntarily assist any such non-governmental
adverse party or such non-governmental adverse party’s representatives in
connection with any claim relating to the Subject Matters. The Company agrees to
reimburse Executive for all reasonable, necessary and documented out of pocket
expenses incurred by Executive in complying with her obligations under this
Section 4(b); provided, however, that any individual expense over $2,000 shall
be pre-approved, in writing, by the Company.

 

4



--------------------------------------------------------------------------------

(c) Non-Solicitation; No Hire. During the Cooperation Period, Executive shall
not, and shall not encourage, approve or assist any company, legal entity or
other person, without the prior written consent of the Company, directly or
indirectly, solicit, recruit, hire, employ or engage (whether as an employee,
officer, agent, consultant or independent contractor) any person who is or was
at any time during the twelve (12) months prior to Executive’s Separation from
Service, any rig manager or higher level employee, any officer or any director
of Parent or any of its affiliates. However, there shall be no such restrictions
regarding any employee laid off or terminated by Company. A general employment
advertisement by an entity of which Executive is a part will not constitute
solicitation or recruitment.

(d) Remedies. Executive acknowledges and agrees that the terms of this Section 4
are reasonable in scope and are necessary to protect legitimate proprietary and
business interests of Parent and its affiliates in their Confidential
Information. Executive further acknowledges and agrees that (i) Executive’s
breach of the provisions of this Section 4 could cause Parent and its affiliates
irreparable harm, which may not be adequately compensated by money damages, and
(ii) if Parent elects to prevent Executive from breaching such provisions by
obtaining an injunction against Executive, there is a reasonable probability of
Parent’s eventual success on the merits. Executive consents and agrees that if
Executive commits any such breach or threatens to commit any breach, Parent
shall be entitled to seek temporary and permanent injunctive relief from a court
of competent jurisdiction, in addition to, and not in lieu of, such other
remedies as may be available to Parent for such breach, including the recovery
of money damages.

5. Protected Rights. Executive acknowledges that nothing contained in this
Agreement, limits Executive’s ability to file a charge or complaint with a
federal, state or local governmental agency or commission. Executive further
acknowledges that this Agreement does not limit Executive’s ability to
communicate with any government agencies or otherwise participate in any
investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to Parent.
While Executive may file a charge or complaint with any federal, state or local
governmental agency or commission, should Executive file such a charge or
complaint, or should any governmental entity, agency or commission file a
charge, action, complaint or lawsuit against any of the Employer Parties or
their affiliates, Executive agrees not to seek or accept any resulting payment
therefrom. This Agreement does not limit Executive’s right to receive an award
for information provided to any government agencies.

 

  6.

Dispute Resolution.

(a) If any controversy, dispute or claim arises that is based upon, resulting
from or relating to this Agreement or Executive’s employment the Company and its
affiliates (“Dispute”), the Parties agree that if resolution is not reached by
discussion and negotiation within ten (10) business days of the inception and
notice to the other Party of the Dispute, to attempt to resolve such Dispute by
mediation with a mediator jointly selected by the Parties. The Parties agree to
schedule and conduct the mediation within thirty (30) days of the Dispute. If a
Party fails to follow these requirements and initiates any proceeding before
going through a mediation process in accordance with this paragraph, such Party
shall be required to bear all of the other Party’s reasonable attorney’s fees
incurred in investigating and responding to such proceeding for a period of
thirty (30) days after the other Party received written notice of the
commencement of such proceeding. Nothing contained in this Section 6 shall
prevent the Parties from initiating a proceeding in the United States District
Court for the Southern District of Texas or, if such court lacks subject matter
jurisdiction, the state district courts of the State of Texas in Harris County,
Texas in order to seek or obtain specific performance or other injunctive relief
relating to the covenants contained in Section 4 of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Any Dispute between the Parties shall be resolved exclusively by binding
arbitration pursuant to the rules of the then-prevailing Employment Arbitration
Rules of AAA (the “Rules”) and the United States Arbitration Act, 9 U.S.C.
§§1-16 (the “Act”), with arbitration to occur at Houston, Texas. This paragraph
will control over any conflict between this paragraph and the Act or the Rules.
The Parties agree that the arbitrator will have the primary power to decide any
question about the arbitrability of any claim, dispute or other difference
between them, and judgment on the award rendered by the arbitrator may be
enforced by any court having jurisdiction thereof in Houston, Texas. The
arbitrator shall be selected by mutual agreement of the Parties, if possible. If
the Parties fail to reach agreement upon appointment of an arbitrator within
thirty (30) days following receipt by one Party of the other Party’s notice of
desire to arbitrate, the arbitrator shall be selected from a list or lists of
persons submitted by AAA. The arbitrator must be an attorney licensed to
practice law by the State Bar of Texas. The Parties agree that all matters
subject to the arbitration, including the arbitration itself, shall remain
confidential.

7. Governing Law. This Agreement shall be governed, interpreted and enforced for
all purposes by, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.

8. Entire Agreement; Amendment. Except as specifically set forth herein, this
Agreement contains the entire agreement and understanding between the Parties
hereto and supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof. This Agreement may be amended only by a writing signed by Executive and
by one duly authorized representative of each of the Employer Parties.

9. Tax Withholding. The Employer Parties may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) all other normal deductions made with
respect to the Company’s employees generally or as authorized by Executive.

10. Assignability. None of the Parties shall have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any consideration
hereunder, and no such consideration shall be assignable in anticipation of
payment either by voluntary or involuntary acts or by operation of law.

11. Severability. It is the desire of the Parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held as illegal, invalid or unenforceable under applicable
law, the Parties hereby agree and consent that such provision shall be reformed
to create a valid and enforceable provision to the maximum extent permitted by
law; provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement, and there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable. This Agreement
should be construed by limiting and reducing it only to the minimum extent
necessary to be enforceable under then applicable law.

12. Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Employer Parties or Executive.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

 

6



--------------------------------------------------------------------------------

14. Nonwaiver. No failure or neglect of any Party in any instance to exercise
any right, power, or privilege hereunder or under law shall constitute a waiver
of any other right, power, or privilege or of the same right, power, or
privilege in any other instance. All waivers by a Party must be contained in a
written instrument signed by the Party to be charged and, in the case of Parent
or the Company, by an officer of Parent or the Company, as the case may be
(other than Executive), or other duly authorized person.

15. Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s address most recently on file with the Company, or to
the Company’s principal office, as the case may be.

16. Section 409A; Other Tax Matters. Notwithstanding anything herein to the
contrary, if on the date of Executive’s Separation from Service, Executive is a
“specified employee,” as defined in Section 409A of the U.S. Internal Revenue
Code of 1986 (the “Code”) and related regulations and Treasury pronouncements
(“Section 409A”), then any portion of any payments, benefits or other
consideration under this Agreement that are determined to be subject to the
additional tax provided by Section 409A(a)(1)(B) of the Code if not delayed as
required by Section 409A(a)(2)(B)(i) of the Code shall be delayed until the
first business day of the seventh month following Executive’s Separation from
Service date (or, if earlier, Executive’s date of death) and shall be paid as a
lump sum on such date. Executive acknowledges and agrees that Executive is
personally responsible for the payment of all federal, state and local taxes
that are due, or may be due, for any consideration she receives under this
Agreement. Executive agrees to indemnify the Employer Parties and hold the
Employer Parties harmless for any and all taxes, penalties or other assessments
that Executive is, or may become, obligated to pay on account of any payments
made and other consideration provided to Executive under this Agreement.

17. Certain Acknowledgements of Executive. Executive represents that Executive
has relied on Executive’s own knowledge and judgment and on the advice of
independent legal counsel of Executive’s choosing and has consulted with such
other independent advisors as Executive and Executive’s counsel deemed
appropriate in connection with Executive’s review of this Agreement. Based on
Executive’s review, Executive acknowledges that Executive fully and completely
understands and accepts all the terms of this Agreement and their legal effects,
and Executive is entering into this Agreement voluntarily and of Executive’s own
free will, with full consideration of any and all rights which Executive may
currently have, and that she has the full legal right, power, authority and
capacity to execute and deliver this Agreement. Executive further acknowledges
that Executive is not relying on any representations or statements made by
Parent or any of its affiliates, or by any of their respective officers,
directors, employees, affiliates, agents, attorneys or other representatives,
regarding this Agreement. Executive also acknowledges that Executive is not
relying upon a legal duty, if one exists, on the part of Parent or any of its
affiliates, or any of their respective officers, directors, employees,
subsidiaries, affiliates, agents, attorneys or other representatives, to
disclose any information in connection with the execution of this Agreement or
its preparation, it being expressly understood that Executive shall never assert
any failure to disclose information on the part of any such person or entity as
a ground for challenging this Agreement or any provision hereof.

18. Successors and Heirs. This Agreement shall bind and inure to the benefit of
the Employer Parties’ successors and to Executive’s heirs and devisees.

[Execution Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

NOBLE CORPORATION plc By:   /s/ William E. Turcotte   William E. Turcotte  
Senior Vice President, General Counsel and Corporate Secretary

 

NOBLE DRILLING SERVICES INC. By:   /s/ William E. Turcotte   William E. Turcotte
  Senior Vice President, General Counsel and Corporate Secretary

 

EXECUTIVE /s/ Julie J. Robertson Julie J. Robertson

[Execution Page to Transition Agreement]



--------------------------------------------------------------------------------

EXHIBIT A/B

INITIAL/INTERMEDIATE/FINAL

RELEASE

RELEASE OF CLAIMS

This RELEASE OF CLAIMS (this “Release”) is made on and effective as of [February
19, 2020] [_______________________] (the “Determination Date”) by Julie J.
Robertson (“Executive”) in favor of Noble Corporation plc, a public limited
company formed under the laws of England and Wales (“Parent”), and Noble
Drilling Services Inc., a Delaware corporation (the “Company” and, together with
Parent, the “Employer Parties”), and the other Releasees (as defined herein) in
connection with the Transition Agreement entered into by and between Executive,
Parent, and the Company dated February 19, 2020 (the “Transition Agreement”).
Unless otherwise defined herein, all capitalized terms used in this Release that
are defined in the Transition Agreement shall have the meanings assigned to them
in the Transition Agreement.

WHEREAS, the Employer Parties wish to obtain a final release of all claims as of
the Determination Date by Executive, and

WHEREAS, Executive is willing to execute and deliver this Release to the
Employer Parties, as specifically provided herein.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, and in full compromise, release and settlement, accord and
satisfaction and discharge of all claims or causes of action, known or unknown,
the Parties agree as follows:

1. Consideration. Following Executive’s execution and return of this Release,
provided this Release is not timely revoked by Executive, Executive shall be
entitled to the benefits described in Section 3(a) of the Transition Agreement.
Executive acknowledges that Executive is not entitled to, and will not receive,
any other compensation or benefits from the Company expect as specified herein.

2. Waiver and Release of Claims.

(a) General Release by Executive. In consideration of the foregoing, including
the payment described in Section 1 above, which Executive hereby expressly
acknowledges as good and sufficient consideration for the releases provided
below, Executive hereby unconditionally and irrevocably releases, acquits and
forever discharges, to the fullest extent permitted by applicable law,
(i) Parent and all of its predecessors, successors and assigns, (ii) all of
Parent’s past, present and future affiliates, parent corporations, subsidiaries,
divisions and joint venture entities and all of their respective predecessors,
successors and assigns, and (iii) all of the past, present and future officers,
directors, managers, shareholders, investors, employee benefit plan
administrators, employees, agents, attorneys and other representatives of each
of the entities described in the immediately preceding clauses (i) and (ii),
individually and in their respective representative capacities (the persons or
entities referred to in the immediately preceding clauses (i), (ii) and
(iii) being, individually, a “Releasee” and, collectively, the “Releasees”),
from any and every action, cause of action, complaint, claim, demand,
administrative charge, legal right, compensation, obligation, damages (including
consequential, exemplary and punitive damages), liability, cost or expense
(including attorney’s fees) that Executive has, may have or may be entitled to
from or against any of the Releasees, whether legal, equitable or
administrative, in any forum or jurisdiction, whether known or unknown, foreseen
or unforeseen, matured or unmatured, accrued or not accrued, which arises
directly or indirectly out of, or is based on or related in any way to
Executive’s employment with or termination of employment from the Company or any
of its affiliates, including any such matter arising in respect of the
Employment Agreement or that certain Inducement Agreement by and among Executive
and the Employer Parties, effective as of January

 

A-1



--------------------------------------------------------------------------------

11, 2018 (such that those agreements shall be of no further force or effect, and
are null and void), or from the negligence, gross negligence or reckless,
willful or wanton misconduct of any of the Releasees (together, the “Released
Claims”); provided, however, that this Release does not apply to, and the
Released Claims do not include: [(x) any claim arising from any breach or
failure to perform any provision of the Transition Agreement or this Release;
[or] (y) any claim for worker’s compensation benefits or any other claim that
cannot be waived by a general release][; or (z) any claims arising solely and
specifically under the Age Discrimination in Employment Act of 1967]].

(b) Release to be Full and Complete; Waiver of Claims, Rights and Benefits. The
Parties intend this Release to cover any and all Released Claims, whether they
are contract claims, equitable claims, fraud claims, tort claims, discrimination
claims, harassment claims, whistleblower or retaliation claims, personal injury
claims, constructive or wrongful discharge claims, emotional distress claims,
pain and suffering claims, public policy claims, claims for debts, claims for
expense reimbursement, wage claims, claims with respect to any other form of
compensation, claims for attorneys’ fees, other claims or any combination of the
foregoing, and whether they may arise under any employment contract (express or
implied), policies, procedures, practices or by any acts or omissions of any of
the Releasees or whether they may arise under any state, local or federal law,
statute, ordinance, rule or regulation, including all Texas employment
discrimination laws, Chapter 21 of the Texas Labor Code, the Texas Payday Act,
all U.S. federal discrimination laws, [including][other than] the Age
Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, the Equal Pay Act, the National Labor Relations Act,
the Older Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of
2002 or common law, without exception. As such, it is expressly acknowledged and
agreed that this Release is a general release, representing a full and complete
disposition and satisfaction of all of any Releasee’s real or alleged legal
obligations to Executive, with the only exceptions being as expressly stated in
the proviso to Section 2(a) above. Executive understands and agrees, in
compliance with any law, statute, ordinance, rule or regulation which requires a
specific release of unknown claims or benefits, that this Release includes a
release of unknown claims, and Executive hereby expressly waives and
relinquishes any and all Released Claims and any associated rights or benefits
that Executive may have, including any that are unknown to Executive at the time
of the execution this Release.

(c) Notwithstanding the foregoing, nothing herein waives any claims that
Executive may have: (i) to vested benefits pursuant to any plan governed by
ERISA; (ii) to any insurance protections or benefits or indemnification rights;
or (iii) to any claims first arising, and under circumstances first occurring,
after the time that Executive signs this Release.

(d) Certain Representations and Acknowledgements of Executive. Executive
represents and warrants that: (i) Executive is the sole and lawful owner of all
rights, titles and interests in and to all Released Claims; and (ii) Executive
has the fully legal right, power, authority and capacity to execute and deliver
this Release. Executive acknowledges that Executive [has been given a reasonable
period of time of twenty-one (21) days, in which to consider this Release and]
has been advised to discuss the terms of this Release with legal counsel of
Executive’s own choosing. Executive represents that Executive has relied on
Executive’s own knowledge and judgment and on the advice of independent legal
counsel of Executive’s choosing and has consulted with such other independent
advisors as Executive and Executive’s counsel deemed appropriate in connection
with Executive’s review of this Release. Based on Executive’s review, Executive
acknowledges that Executive fully and completely understands and accepts all the
terms of this Release and their legal effects, and Executive is entering into
this Release voluntarily and of

 

A-2



--------------------------------------------------------------------------------

Executive’s own free will, with full consideration of any and all rights which
Executive may currently have. Executive further acknowledges that Executive is
not relying on any representations or statements made by Parent or any of its
affiliates, or by any of their respective officers, directors, employees,
affiliates, agents, attorneys or other representatives, regarding this Release,
except to the extent such representations are expressly set forth in this
Release. Executive also acknowledges that Executive is not relying upon a legal
duty, if one exists, on the part of Parent or any of its affiliates, or any of
their respective officers, directors, employees, subsidiaries, affiliates,
agents, attorneys or other representatives, to disclose any information in
connection with the execution of this Release or its preparation, it being
expressly understood that Executive shall never assert any failure to disclose
information on the part of any such person or entity as a ground for challenging
this Release or any provision hereof.

(e) Covenant Not to Sue. Executive expressly agrees that neither Executive nor
any person acting on Executive’s behalf will file or bring or permit to be filed
or brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. Notwithstanding the foregoing,
Executive acknowledges that nothing contained in this Release limits Executive’s
ability to file a charge or complaint with a federal, state or local
governmental agency or commission. Executive further acknowledges that this
Release does not limit Executive’s ability to communicate with any government
agencies or otherwise participate in any investigation or proceeding that may be
conducted by any government agency, including providing documents or other
information, without notice to Parent. This Release does not limit Executive’s
right to receive an award for information provided to any government agencies.
While nothing in this Release limits Executive’s ability to file a charge or
complaint with any federal, state or local governmental agency or commission,
should Executive file a charge or complaint with any governmental agency, or
should any governmental entity, agency or commission file a charge, action,
complaint or lawsuit against any of the Releasees based on any Released Claim,
Executive agrees not to seek or accept any resulting payment from the Releasees.

(f) Mutual Non-Disparagement. Executive shall refrain from making, directly or
indirectly, in any public or private communication (whether oral, written or
electronic), any criticisms or negative or disparaging comments or other
statements about Parent or any of the other Releasees, or about any aspect of
the respective businesses, operations, financial results or prospects of Parent
or any of its affiliates. Notwithstanding the foregoing, it is understood and
agreed that nothing in this Release is intended to prevent Executive from making
any statements to her spouse or legal advisors, or testifying truthfully in any
legal proceeding (including any legal proceeding between the Parties or brought
by any governmental authority or other third party) or interfere with any
obligation Executive may have to cooperate with or provide information to any
government agency or commission. Parent and its affiliates shall refrain from,
and Parent shall instruct, in writing, that its officers, directors and human
resources representatives and the officers, directors and human resources
representatives of its affiliates to refrain from making, directly or
indirectly, in any public or private communication (whether oral, written or
electronic), any criticisms or negative or disparaging comments or other
statements about Executive, or about any aspect of the employment relationship
between the Company and Executive, including comments relating to Executive’s
resignation. Notwithstanding the foregoing, it is understood and agreed that
nothing in this Section 2(f) is intended to: (i) prevent any officer, director
or human resources representative of Parent from making any statements to other
officers or directors of Parent or any legal advisor of Parent or any of its
affiliates, or any officer, director or human resources representative of Parent
or any of its affiliates from testifying truthfully in any legal proceeding
(including any legal proceeding between the Parties or brought by any
governmental authority or other third party); or (ii) interfere with any
obligation any such officer, director or human resources representative may have
to cooperate with or provide information to any government agency or commission.

 

A-3



--------------------------------------------------------------------------------

(g) Parties in Interest. This Release is for the benefit of the Releasees and
shall be binding on Executive and her heirs, successors and assigns.

3. Amendment[; Revocation]. This Release may not be clarified, modified, changed
or amended except in writing signed by Executive and the Employer Parties.
[Notwithstanding any other provision in this Release to the contrary, Executive
may revoke this Release, in writing, for up to seven days following the date of
Executive’s execution of this Release, by delivering a written notice of
Executive’s revocation of this Release to the Company. Any such notice of
revocation shall be (a) addressed to William E. Turcotte, Vice President,
General Counsel and Corporate Secretary of Parent, c/o the Company at its
offices at 13135 South Dairy Ashford, Suite 800, Sugar Land, Texas 77478-3686,
or via facsimile or email (facsimile: (281) 491-2092; email:
wturcotte@noblecorp.com); and (b) deemed given, delivered and effective on the
earliest of: (i) in the case of delivery by facsimile or email, on the date of
transmission, if such notice is delivered, and confirmation of receipt is
received, by Executive, prior to 5:00 p.m. (Central Time) on a business day,
and, otherwise, on the first business day after the date of transmission
(provided that Executive has received confirmation of receipt of such
transmission); (ii) one business day after when sent, if sent by nationally
recognized overnight courier service (charges prepaid); or (iii) upon actual
receipt. Executive acknowledges and agrees that if Executive (x) fails to timely
sign this Release prior to the close of the twenty-one (21)-day consideration
period described in Section 2(d) above or (y) timely revokes this Release, this
Release will be null and void and of no effect, and the Company will not have
any obligation to pay Executive the consideration described in Section 1 above.]

4. Severability. If any provision of this Release is held to be illegal, invalid
or unenforceable under applicable law, that provision shall be severable and
this Release shall be construed and enforced as if that illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions of this Release shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision, and there shall
be added automatically as part of this Release a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable. This Release should be construed by limiting
and reducing it only to the minimum extent necessary to be enforceable under
then applicable law.

5. Section Headings. Titles and headings to Sections and subsections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions of this Release.

6. Applicable Law. This Release shall be interpreted and construed in accordance
with the substantive laws of the State of Texas, without giving effect to any
conflicts of laws provisions thereof that would result in the application of the
laws of any other jurisdiction.

7. Dispute Resolution. The Parties agree to submit any dispute arising out of or
relating to this Release to the arbitration procedure as described in Section 6
of the Transition Agreement.

8. Successors and Heirs. This Release shall bind and inure to the benefit of the
Employer Parties’ successors and to Executive’s heirs and devisees.

[Execution Page Follows]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Release as of the
Determination Date.

 

NOBLE CORPORATION plc     By:         Date:       William E. Turcotte        
Senior Vice President, General Counsel and Corporate Secretary      

 

NOBLE DRILLING SERVICES INC.     By:         Date:       William E. Turcotte    
    Senior Vice President, General Counsel and Corporate Secretary      

 

EXECUTIVE           Date:     Julie J. Robertson      

[Execution Page to Initial/Intermediate/Final Release]

 

A-5